 Case 20-16809-RG           Doc 38     Filed 07/17/20 Entered 07/17/20 18:02:55                  Desc Main
                                       Document      Page 1 of 6




                             NOTICE OF OBJECTION TO CONFIRMATION

        BAYVIEW LOAN SERVICING, LLC has filed papers with the Court to object to the Confirmation
of the Chapter 13 Modified Plan.

        Your rights may be affected. You should read these papers carefully and discuss them with
your attorney, if you have one in this bankruptcy case. (If you do not have an attorney, you may wish
to consult one.)

        If you do not want the Court to object to the Confirmation of the Chapter 13 Modified Plan, or if
you want the Court to consider your views on the Objection, then on or before 08/12/2020, you or your
attorney must:

                1.       File with the Court an answer, explaining your position at:

                                                     Clerk
                                             U.S. Bankruptcy Court
                                           50 Walnut Street, 3rd Floor
                                               Newark, NJ 07102

If you mail your response to the Court for filing, you must mail it early enough so that the Court will receive
it on or before the date stated above.

                                        You must also mail a copy to:

Phelan Hallinan Diamond & Jones, PC                MARIE-ANN GREENBERG, Trustee
1617 JFK Boulevard, Suite 1400                     Chapter 13 Standing Trustee
Philadelphia, PA 19103                             30 TWO BRIDGES ROAD SUITE 330
                                                   FAIRFIELD, NJ 07004

                2.       Attend the hearing scheduled to be held on 08/19/2020 in the NEWARK
                         Bankruptcy Court, at the following address:

                                                          U.S. Bankruptcy Court
                                                        50 Walnut Street, 3rd Floor
                                                            Newark, NJ 07102


         If you or your attorney do not make these steps, the Court may decide that you do not oppose the
relief sought in the Objection and may enter an Order granting that relief.

Date: July 17, 2020
                                                  /s/ Robert J. Davidow
                                                  Robert J. Davidow, Esq.
                                                  Phelan Hallinan Diamond & Jones, PC
                                                  1617 JFK Boulevard, Suite 1400
                                                  Philadelphia, PA 19103
                                                  Tel: 856-813-5500 Ext. 47960
                                                  Fax: 856-813-5501
Case 20-16809-RG   Doc 38   Filed 07/17/20 Entered 07/17/20 18:02:55          Desc Main
                            Document      Page 2 of 6


                                   Email: Robert.Davidow@phelanhallinan.com
 Case 20-16809-RG         Doc 38    Filed 07/17/20 Entered 07/17/20 18:02:55            Desc Main
                                    Document      Page 3 of 6




File No. 838498
Phelan Hallinan Diamond & Jones, PC
1617 JFK Boulevard
Philadelphia, PA 19103
856-813-5500
FAX Number 856-813-5501
BAYVIEW LOAN SERVICING, LLC

In Re:                                        UNITED STATES BANKRUPTCY COURT
         NORMAN HYMAN                         FOR THE DISTRICT OF NEW JERSEY
                                              NEWARK VICINAGE

                                              Chapter 13
Debtor
                                              Case No. 20-16809 - RG

                                             Hearing Date: 08/19/2020

         The undersigned, Phelan Hallinan Diamond & Jones, PC, attorneys for Secured Creditor,
BAYVIEW LOAN SERVICING, LLC, the holder of a Mortgage on Debtor’s residence located at
176 PARK AVENUE, RANDOLPH TOWNSHIP, NJ 07869-3445 hereby objects to the
Confirmation of the Debtor’s proposed Chapter 13 Modified Plan on the following grounds:


                1.     Movant is in the process of drafting and filing a Proof of Claim. The

                       approximate arrears are $70,901.05.

                2.     Debtor’s Modified Plan fails to cure the delinquency pursuant to 11 U.S.C.

                       §1322(b)(5) in that it does not provide for payment of arrears to Movant.

                       Rather, Debtor’s Modified Plan is speculative in nature in that the Plan

                       contemplates curing the arrears through a loan modification that has neither

                       been offered nor approved.

                3.     Debtor's Modified Plan should be further amended to fully fund and pay the

                       arrears owed to Movant during the term of the Plan rather than rely on

                       speculation that a loan modification will be offered and approved.
 Case 20-16809-RG        Doc 38     Filed 07/17/20 Entered 07/17/20 18:02:55           Desc Main
                                    Document      Page 4 of 6



              4.       Further, Debtor’s Modified Plan needs to provide for the correct on-going,

                       post-petition regular monthly mortgage payments to Movant.

              5.       Based on the foregoing, confirmation of Debtor's proposed Modified Plan

                       should be denied.




       WHEREFORE, BAYVIEW LOAN SERVICING, LLC respectfully requests that the
Confirmation of Debtor’s Modified Plan be denied.
                                             /s/ Robert J. Davidow
                                             Robert J. Davidow, Esq.
                                             Phelan Hallinan Diamond & Jones, PC
                                             1617 JFK Boulevard, Suite 1400
                                             Philadelphia, PA 19103
                                             Tel: 856-813-5500 Ext. 47960
                                             Fax: 856-813-5501
                                             Email: Robert.Davidow@phelanhallinan.com

Dated: July 17, 2020
 Case 20-16809-RG       Doc 38    Filed 07/17/20 Entered 07/17/20 18:02:55           Desc Main
                                  Document      Page 5 of 6




 UNITED STATES BANKRUPTCY COURT
 DISTRICT OF NEW JERSEY
 Caption in Compliance with D.N.J. LBR 9004-1(b)

 838498
 Phelan Hallinan Diamond & Jones, PC
 1617 JFK Boulevard, Suite 1400
 Philadelphia, PA 19103
 856-813-5500
 Attorneys for BAYVIEW LOAN SERVICING, LLC
 In Re:                                                   Case No: 20-16809 - RG

 Norman Hyman                                             Judge: ROSEMARY
                                                          GAMBARDELLA

                                                          Chapter: 13

                         CERTIFICATION OF SERVICE

     1.    I, Jason Seidman:

              represent the ______________________ in the above-captioned matter.

              am the secretary/paralegal for Phelan Hallinan Diamond & Jones, PC,
           who represents BAYVIEW LOAN SERVICING, LLC in the above
           captioned matter.

             am the _________________ in the above case and am representing
           myself.

     2.    On July 17, 2020 I sent a copy of the following pleadings and/or documents
           to the parties listed below:

           Objection to Modified Plan

     3.    I hereby certify under penalty of perjury that the above documents were sent
           using the mode of service indicated.


Dated: July 17, 2020                            /s/ Jason Seidman
                                                    Jason Seidman
Case 20-16809-RG            Doc 38     Filed 07/17/20 Entered 07/17/20 18:02:55                     Desc Main
                                       Document      Page 6 of 6


 Name and Address of Party Served                  Relationship of                      Mode of Service
                                                  Party to the Case
                                                                               Hand-delivered

                                                                               Regular Mail
U.S. Trustee
                                                                               Certified mail/RR
US Dept of Justice
Office of the US Trustee                 Trustee
                                                                               E-mail
One Newark Center Ste 2100
Newark, NJ 07102
                                                                               Notice of Electronic Filing (NEF)

                                                                               Other__________________
                                                                             (as authorized by the court *)
                                                                               Hand-delivered

                                                                               Regular mail

Norman Hyman                                                                   Certified mail/RR
176 Park Avenue, Randolph Township,
                                         Debtor
NJ 07869-3445                                                                  E-mail

                                                                               Notice of Electronic Filing (NEF)

                                                                               Other__________________
                                                                             (as authorized by the court *)
                                                                               Hand-delivered

                                                                               Regular mail

                                                                               Certified mail/RR
J. Todd Murphy, Esquire
                                         Debtor’s
90 Washington Valley Road
                                         Attorney                              E-mail
Bedminster, NJ 07921
                                                                               Notice of Electronic Filing (NEF)

                                                                               Other__________________
                                                                             (as authorized by the court *)
                                                                               Hand-delivered

                                                                               Regular Mail

Marie-Ann Greenberg, Trustee                                                   Certified mail/RR
Chapter 13 Standing Trustee
                                         Trustee
30 Two Bridges Road Suite 330                                                  E-mail
Fairfield, NJ 07004
                                                                               Notice of Electronic Filing (NEF)

                                                                                Other__________________
                                                                             (as authorized by the court *)
      * May account for service by fax or other means as authorized by the court through the issuance of an Order
      Shortening Time.




                                                        2
